 




EXHIBIT 10.1




DUOS TECHNOLOGIES GROUP INC




EXECUTIVE SEPARATION AGREEMENT




This EXECUTIVE SEPARATION AGREEMENT (this “Agreement”) is entered into as of the
date indicated on the signature page hereto by and between Duos Technologies
Group, Inc., a Florida corporation (the “Company”), and Gianni Arcaini, an
individual (“Executive” and together with the Company, the “Parties” and each, a
“Party”).




WHEREAS, Executive is employed by the Company as its Chief Executive Officer and
President pursuant to the terms of that certain Employment Agreement by and
between the Company and Executive, dated April 1, 2018 (the “Employment
Agreement”); and




WHEREAS, Executive and the Company have come to a mutual agreement regarding the
Executive’s and the Company’s desire for the Executive to retire from his
position as Chief Executive Officer and President of the Company (the
“Separation”); and




WHEREAS, the Executive shall remain with the Company as Chief Executive Officer
and President until September 1, 2020.




NOW THEREFORE, the Parties, who have had the opportunity to receive independent
legal advice in this matter, in consideration of the mutual covenants and
agreements set forth hereinafter, and for other good and valuable consideration,
the receipt and sufficiency of which is hereby acknowledged, the Parties,
intending to be legally bound, hereby agree as follows:




1.

Executive's Separation.




a)

Executive’s employment with the Company and any subsidiaries and affiliated
entities will be irrevocably terminated on September 1, 2020 (the “Separation
Date”).  As of the Separation Date, Executive shall no longer be an officer or
employee of the Company, or an officer, employee, or member of the board of
directors of any subsidiary or affiliated entity of the Company, and Executive
agrees he shall execute any and all documents necessary or advisable, as
reasonably requested by the Company, to effect Executive’s Separation as an
officer or employee of the Company, or an officer, employee, or member of the
board of directors of any subsidiary or affiliated entity of the Company.  The
Executive shall remain Chairman of the Board of Directors of the Company until
the next regularly scheduled annual Shareholders Meeting.  The Company shall pay
to the Executive his current salary in accordance with the Employment Agreement,
and in accordance with the Company’s current payroll practices and standards,
including the selected deductions and withholdings, including all W-2 tax
withholdings, until September 1, 2020.








1




--------------------------------------------------------------------------------

 




b)

Executive shall take any and all actions as reasonably requested by the Company
in order to immediately and efficiently effect the Separation contemplated
hereby, including, but not limited to, returning to the Company any and all
files, records, credit cards, keys, equipment, and any and all other Company
property or documents maintained by Executive, by no later than the Separation
Date (subject to Section 4 hereof).




2.

Consideration.     In consideration of Executive's execution of this Agreement,
the Company agrees that it shall:




a)

Pay to the Executive the total sum of Eight Hundred Twenty-Two Thousand Seven
Hundred Eighty Dollars ($822,780), said sum to be paid by the Company in
biweekly installments over the thirty-six (36) month period beginning on the
first regular Company pay period after September 1, 2020.  Notwithstanding the
foregoing, the status of the Executive as a “Specified Employee” as defined in
Internal Revenue Code Section 409A has the effect of delaying any payments to
Executive hereunder for six (6) months after the Separation Date.  Therefore,
the Company shall pay to the Executive on March 1, 2021, a lump sum amount equal
to the first six (6) months of payments owed to the Executive under this
paragraph, and shall then continue to pay Executive in bi-weekly installments
for thirty (30) months thereafter, as contemplated in the Employment Agreement.
 Payments under this paragraph shall be made in accordance with the Company’s
standard payroll practices, and all previously selected deductions will be made,
and the Company shall withhold all applicable and proper local, state, and
federal taxes and provide Executive with all applicable W-2s.  In the event the
Executive should die during the term of payment, and subject to Section 13
hereof, any remaining amounts due shall be paid to the Executive’s last named
beneficiary as filed with the Company for this purpose, or, in the absence of
any named beneficiary, to the Executive’s estate in the same manner and amounts
that would be paid the Executive, provided, however, said amounts shall be
reported to them on Form 1099-R as required by the Code.  




b)

Pay one-half of the Executive’s current life insurance premiums for thirty-six
(36) months following the Separation Date, beginning on September 1, 2020;




c)

Provide and pay for the Executive’s health insurance for eighteen (18) months
following the Separation Date via COBRA and an additional eighteen (18) months
via a direct cash payment to the Executive in an amount equal to the same
payments made for COBRA (ii through vi collectively the “Separation Payment”),
at the level of Executive’s current healthcare selections as of the Separation
Date; and




d)

All outstanding stock and warrant options held by the Executive and/or Robex
International, Inc. (“Robex”) and/or offered to Executive and/or Robex by the
Company which are or were not then exercisable or vested, shall become
exercisable and vested in their entirety on the Separation Date. Executive
and/or Robex shall retain all stocks and warrants currently held as of the
Separation Date that previously vested.





2




--------------------------------------------------------------------------------

 




e)

The Company and Executive will cooperate in the preparation of any public
disclosure by the Company related to the existence or the terms and conditions
of the Employment Agreement, or the termination of the Employment Agreement in
connection with the Separation, the content of which shall be subject to the
review and comment of Executive, which shall not be unreasonably withheld,
conditioned or delayed. In no event shall Executive’s rights under this
subsection prevent the Company from fulfilling its obligations under applicable
securities laws and regulations. In addition to the public disclosures required
by applicable securities laws and regulations, the Company and the Executive
shall cooperate and agree upon a mutual statement to be issued as a press
release. This statement shall indicate that Executive is retiring as an
executive and officer of the Company, but not the Board of Directors of the
Company. Prior to the release of this press release, the Company and Executive
shall meet to agree on an internal communication to be delivered to the
Company’s executives, directors, officers, and employees announcing Executive’s
retirement from the Company, except the Board of Directors.




f)

Upon receipt of the final bill from Executive, the Company shall provide to
Executive payment of his actual reasonable attorneys’ fees for legal work
associated with the negotiation and drafting of this Agreement and other
documents and matters relating hereto, which is currently estimated to be Five
Thousand Dollars ($5,000.00).




g)

It is expressly acknowledged and agreed that the consideration provided in this
Section shall constitute the full consideration to be paid in connection with
this Agreement, the Employment Agreement or any other agreement, document,
written or verbal understanding or otherwise.  It is further understood that the
amounts being paid are solely for Executive’s performance of his roles as Chief
Executive Officer and President and in no way relate to his service as a member
of the Board of Directors.  No additional consideration (including, but not
limited to, cash, common or preferred stock or and equity-linked securities for
consideration), unless otherwise required by the Employment Agreement,
whatsoever shall be owing  by the Company or any subsidiaries or affiliated
entities of the Company to the Executive  by virtue of severance, salary, credit
earned for vacation, or any other reason. In addition, Executive shall have the
right to payment of any compensation or other benefits provided or offered to
the members of the Company’s Board of Directors while Executive is on the Board
of Directors of the Company. This Agreement is a full and complete settlement of
any and all amounts claimed to be due and owing by the Company and any
subsidiaries or affiliated entities of the Company to the Executive.  The
Company shall promptly provide Executive, via U.S. mail to 7889 Hunters Grove
Rd. Jacksonville, Florida 32256 and via email to gba@arcaini.com, with all
payroll and tax documents related to the consideration set forth in this
Section, including, but not limited to, W-2s, 1099s and payroll slips for the
applicable time periods.




3.

Representations.     Executive and the Company make the following
representations, each of which is an important consideration to the other
party's willingness to enter into this Agreement:





3




--------------------------------------------------------------------------------

 







a)

Executive understands and agrees that he has been advised to consult with an
attorney of his choice concerning the legal consequences of this Agreement.
Executive hereby acknowledges that prior to signing this Agreement, he had the
opportunity to consult, and did consult, with an attorney of his choosing
regarding the effect of each and every provision of this Agreement.




b)

Executive acknowledges and agrees that he knowingly and voluntarily entered into
this Agreement with complete understanding of all relevant facts, and that he
was neither fraudulently induced nor coerced to enter into this Agreement.




c)

Each of the Parties represent and warrant to the other that they have the
capacity and authority to enter into this Agreement and be bound by its terms
and that, when executed, this Agreement will constitute a valid and binding
agreement of such Party enforceable against such Party in accordance with its
terms.




d)

The Company has sufficient reserves for the payment of its obligations under
this Agreement, and the Company shall make such payments as agreed herein.




4.

Covenants of

Confidentiality, Nondisclosure, Non-solicitation and Non-competition.




a)

Executive acknowledges that, as a result of Executive’s past association with
the Company, Executive has confidential or proprietary information of special
value to the Company.  Subject to Section 4(d), Executive covenants and agrees
that he shall not, directly or indirectly, disclose, reveal, divulge or
communicate to any person other than authorized officers, directors, employees,
and professional advisors of the Company, or use or otherwise exploit for
Executive’s own benefit or for the benefit of anyone other than the Company, any
Confidential Information. Executive shall not have any obligation to keep
confidential any Confidential Information if and to the extent disclosure
thereof is specifically required by applicable law; provided, however, that in
the event disclosure is required by applicable law, Executive shall, to the
extent reasonably possible and legally permissible, provide the Company with
prompt notice of such requirement prior to making any disclosure so that the
Company may seek an appropriate protective order, at the Company’s sole cost and
expense. “Confidential Information” means any confidential information with
respect to the Company, including, without limitation, methods of operation,
customer lists, products, prices, fees, costs, technology, formulas, inventions,
trade secrets, know-how, proprietary software, marketing methods, plans,
suppliers, competitors, markets or other specialized information or proprietary
matters that is not otherwise in the public domain or available to the public
upon request or through publicly available research and discovery.  




b)

The negotiations in connection with this Agreement were and are intended by the
Executive and the Company to be confidential.  Neither the Company nor the
Executive shall disclose or make any statements regarding such negotiations or
the circumstances surrounding this Agreement, or the terms and conditions
hereof;





4




--------------------------------------------------------------------------------

 




provided, however, that the Parties agree and acknowledge that the Company may,
in its sole discretion, file this Agreement with the U.S. Securities and
Exchange Commission and that any legally required disclosure with respect to
information contained in this Agreement shall be permissible.




c)

Executive agrees that he will use his best efforts to do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as the Company may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement, including with respect to agreements,
certificates, instruments and documents that Executive was required to deliver
prior to, or in connection with, the closing of the Transaction in his capacity
as an officer or director of the Company or any of its subsidiaries as of such
date. However, the Company agrees that Executive shall have the opportunity to
consult with counsel prior to signing any instrument or document or other
deliverable contemplated in this paragraph.




d)

As a separate and independent covenant, Executive further agrees that, for a
period of one (1) year after the Separation Date, Executive shall not (i) cause,
solicit, induce or encourage any employees of the Company (or former employees
who had been employed by the Company within a six (6) month period prior to any
such solicitation or hiring) to leave such employment or hire, employ or
otherwise engage any such individual; (ii) cause, induce or encourage any
customer, supplier, or licensor of the Company that was a current customer,
supplier, or licensor of the Company at the time of the Separation Date to
terminate or modify any such relationship as it relates to the Company’s
business; or (iii) cause, induce or encourage any Prospective Customer of the
Company not to do business with the Company. “Prospective Customer” means any
person or entity which has evidenced an intention to order products or services
from the Company or with whom the Company has had material contact and
discussions regarding the ordering of products or services from the Company, in
each case on or before the Separation Date.




e)

Executive agrees to comply with the one (1) year 750-mile post-separation
non-competition provision set forth in Executive’s current Employment Agreement.
 In addition, for thirty-six (36) months after the Separation Date, Executive
agrees not to compete directly with the Company relating to any products or
systems that are offered by the Company as of his Separation Date. 




5.

Release of Claims.     




a)

Executive agrees that the foregoing consideration represents settlement in full
of all outstanding obligations, unless otherwise provided for herein, owed to
Executive by the Company and its current and former officers, directors,
executives,  agents, investors, attorneys, shareholders, administrators,
affiliates, and subsidiaries, and predecessor and successor corporations and
assigns (collectively, the “Releasees”). Executive, on his own behalf and on
behalf of his respective heirs, family members, executors, agents, and assigns,
hereby and forever releases the Releasees from, and  agrees not to sue
concerning, or in any manner to institute, prosecute, or pursue, any





5




--------------------------------------------------------------------------------

 




claim, complaint, charge, duty, obligation, demand, or cause of action relating
to any matters of any kind, whether presently known or unknown, suspected or
unsuspected, that Executive may possess against any of the Releasees arising
from any omissions, acts, facts, or damages that have occurred up until and
including the Release Effective Date of this Agreement, including, without
limitation:




i.

any and all claims relating to or arising from Executive’s employment
relationship with the Company and the termination of that relationship, except
the obligations provided for in this Agreement;




ii.

any and all claims relating to, or arising from, Executive’s right to purchase,
or actual purchase of shares of stock of the Company, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law, except Executive shall not waive any and all claims
relating to Executive’s possession, ownership, control, or purchase of shares of
stock or warrants of the Company that Executive has as of the Release Effective
Date, or that arise after the Release Effective Date of this Agreement as
Executive will continue to possess, control, and have ownership in this stock or
warrants after the Release Effective Date of this Agreement;




iii.

any and all claims for wrongful discharge of employment; termination in
violation of public policy; discrimination; harassment; retaliation; breach of
contract, both express and implied; breach of covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent or intentional
infliction of emotional distress; fraud; negligent or intentional
misrepresentation; negligent or intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; conversion; and disability benefits;   




iv.

any and all claims for violation of any federal, state, or municipal statute;
the federal or any state constitution; and/or arising out of any other laws and
regulations relating to employment or employment discrimination, including, but
not limited to, claims or other legal forms of action arising from any
employment of the Executive, any claims of harassment or discrimination (for
example, on the basis of gender, race, age, national origin, handicap or
disability or other protected category) under any federal, state or local law,
rule or regulation, including, but not limited to, the Age Discrimination in
Employment Act, 29 U.S.C. § 621, et seq., Title VII of the Civil Rights Act of
1964, the Americans with Disabilities  Act, the Civil Rights Act of 1866,
Section 1983 of the Civil Rights Act of 1871, the Age Discrimination In
Employment Act, the Equal Pay Act, the Public Employees Relations Act, the Fair
Labor Standards Act, the Family and Medical Leave Act of 1993 (FMLA); the
Florida 2 Whistleblowers Act, the Americans With Disabilities Act, Veterans'
Reemployment Rights Act, as amended (USERRA), the





6




--------------------------------------------------------------------------------

 




Florida Civil Rights Act, any claim arising under the Employment Retirement
Income Security (“ERISA”) and any other federal or state statutory or common law
theory of liability or damages (except for claims for vested benefits under
ERISA), Section 806 of the Sarbanes-Oxley Act of 2002, breach of contract,
express or implied, or from any other conduct, act, omission or failure to act,
whether negligent, intentional, with or without malice, that the Executive ever
had, now has, may have, may claim to have, or may hereafter have or claim to
have, against the Company, from the beginning of time up to and including the
Separation Date, unless otherwise provided herein;




v.

any claim for any loss, cost, damage, or expense arising out of any dispute over
the non-withholding or other tax treatment of any of the proceeds received by
Executive as a result of this Agreement, including, but not limited to any
claims for violations of Section 409A of the Internal Revenue Code of 1986 (the
“Code”), as amended;




vi.

any and all claims for attorneys’ fees and costs that arose up to and including
the Release Effective Date of this Agreement, except for the attorneys’ fees to
be paid by the Company as set forth in Section 2 (vii) of this Agreement; and




vii.

any and all claims based upon discovered facts in addition to or different from
those that any of them now knows or believes to be true, or the claims or other
legal forms of action released herein, and the Executive fully, finally, and
forever settles and releases any and all claims set forth above, known or
unknown, suspected or unsuspected, contingent or non-contingent, whether or not
concealed or hidden, that now exist, or heretofore have existed upon any theory
of law or equity now existing or coming into existence in the future, including,
but not limited to, conduct that is negligent, reckless, intentional, with or
without malice, or a breach of any duty, law or rule, without regard to the
subsequent discovery or existence of such different or additional facts.
 Executive does not waive any claims as a shareholder of the Company.




b)

The Executive acknowledges that the inclusion of “unknown claims” in this
Agreement was separately bargained for and was a key element of the Agreement,
and that the Executive assumes the risk of any mistake of fact or law on his own
behalf.  If the Executive should subsequently discover that his understanding of
the facts or of the law was or is incorrect, the Executive shall not be entitled
to relief in connection therewith, including without limitation of the
generality of the foregoing, any alleged right or claim to set aside or rescind
this Agreement.  This Agreement is intended to be, and is, final and binding
upon the Executive according to the terms hereof regardless of any claims of
mistake of fact or law.




The Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released. This release does not extend to any obligations incurred under this
Agreement.  This





7




--------------------------------------------------------------------------------

 




release does not release claims that cannot be released as a matter of law.  The
Executive represents that he has made no assignment or transfer of any right,
claim, complaint, charge, duty, obligation, demand, cause of action, or other
matter waived or released by this Section. The Parties agree that that this
release set forth in this section shall not apply to claims, causes of actions,
or demands that arise after the Release Effective Date of this Agreement.




c)

The Company agrees to defend, hold harmless, and indemnify, at its cost, any
lawsuit, action, cause of action, claim, or demand for damages (equitable or
legal) made by a shareholder of the Company or any other third party against
Executive for any action or inaction taken by Executive while he was a Chief
Executive Officer or President of the Company, including on an interim basis.
Except, the Company shall be relieved of such defense, hold harmless, or
indemnification if the Executive committed gross misconduct or fraud.




6.

Acknowledgement of Waiver of Claims.     




a)

Executive acknowledges that he is waiving and releasing any rights he may have
under the Age Discrimination in Employment Act of 1967 (“ADEA”) and that this
waiver and release is knowing and voluntary.  Executive acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which Executive was already entitled. Executive further acknowledges
that he has been advised by this writing that: (a) he should consult with an
attorney prior to executing this Agreement; (b) he has twenty-one (21) days to
consider this Agreement, but may choose to voluntarily sign it sooner (c) he has
seven (7) days following his execution of this Agreement to revoke this
Agreement (the expiration day of the seven (7) day period, the “Release
Effective Date”); (d) this Agreement shall not be effective until after the
revocation period has expired; and (e) the waiver does not apply to any claims
or rights which may arise after the final execution of this Agreement.




b)

Notwithstanding the foregoing, nothing in this Agreement shall be construed to
prevent Executive from filing a charge with or participating in an investigation
conducted by any governmental agency, including, without limitation, the United
States Equal Employment Opportunity Commission (“EEOC”) or applicable state or
city fair employment practices agency, to the extent required or permitted by
law. Nevertheless, Executive understands and agrees that he is waiving any
relief available (including, for example, monetary damages or reinstatement),
under any of the claims and/or causes of action waived in paragraph 5 above,
including but not limited to financial benefit or monetary recovery from any
lawsuit filed or settlement reached by the EEOC or anyone else with respect to
any claims released and waived in this Agreement.




7.

Non-Disparagement.     Executive and the officers, directors and executives of
the Company hereby agree that they will not make any remarks or adverse
statements in any and all media (e.g., in writing, orally or on the internet
via, among other things, blogs and





8




--------------------------------------------------------------------------------

 




social networks) about the other Party or the Company’s current officers,
directors, and executives that could reasonably be construed as disparaging or
defamatory, or to cast the other Party or any of the Company’s current officers,
directors, and executives in a negative light, or harm a Party’s or any of the
Company’s current officers, directors, and executives current or prospective
business plans.  Executive and the Company hereby agree and acknowledge that
each of the Company’s current officers, directors, and executives  are a third
party beneficiary of this Section 7 and hereby consents to any such standing
with respect to a claim arising out of Executive' s non-disparagement
obligations to such Releasee contained in this Section 7.




8.

No Admission of Liability.     Executive understands and acknowledges that this
Agreement constitutes a compromise and settlement of any and all actual or
potential disputed claims by the Executive. No action taken by the Company
hereto, either previously or in connection with this Agreement, shall be deemed
or construed to be (a) an admission of the truth or falsity of any actual or
potential claims or (b) an acknowledgment or admission by the Company of any
fault or liability whatsoever to the Executive or to any third party.




9.

Consulting Services.     The Executive agrees that, in light of his knowledge
regarding the Company and its operations gained from more than ten years as the
Company’s Chief Executive Officer the Company may, from time to time, and in the
Company’s reasonable discretion, consult with Executive following the Separation
Date.  Such consulting services shall not exceed twenty percent (20%) of the
time Executive previously dedicated to Company during the previous period.
 These consulting services shall be provided through Executive’s services to the
Company only if Executive is on the Company’s Board of Directors. The consulting
services responsibilities of Executive shall terminate at the time when the
Executive is no longer on the Company’s Board of Directors.  These consulting
services shall be provided by Executive free of charge, with the Company to
reimburse Executive for any reasonable out-of-pocket expenses.




10.

No Action.     The Executive affirms as of the date hereof and will reaffirm as
of the Separation Date, by executing this Agreement again on the Separation
Date, that he has not filed and will not file any actions or charges, against
the Company or the Releasees with any federal, state or local agency and that he
is otherwise in compliance with all terms and conditions of this Agreement.. The
Executive further agrees that, upon payment of the consideration provided in
this Agreement, he will not personally recover or attempt to recover monies from
the Company or the Releasees regarding his employment or the separation of his
employment in the future.








9




--------------------------------------------------------------------------------

 




11.

Notices.     All notices and other communications hereunder shall be in writing
and shall be deemed given when delivered by an internationally recognized
overnight courier to the respective Party at the following addresses (or at such
other address for a Party as shall be specified by like notice, provided that a
notice of change of address(es) shall be effective only from the date of its
receipt by the other Party):




If to Executive, then to:







With a copy to:













and to:




c/o Brennan Manna Diamond

800 West Monroe Street

Jacksonville, FL 32202

Attention: Babette L. Ashley

E-mail:

Fax:




If to the Company:




6622 Southpoint Dr. South

Suite 310

Jacksonville, FL 32216

Attention: Adrian Goldfarb

E-mail:




then to:




c/o Lucosky Brookman LLP

101 Wood Avenue South

Woodbridge, NJ 08830

Attention: Joseph M. Lucosky

E-mail:

Fax:




12.

Internal Revenue Code Section 409A.     It is the intent of the Parties that any
compensation and benefits payable or provided to Executive under this Agreement
are paid solely for his services as Chief Executive Officer and President of the
Company, and are paid and provided in compliance with Section 409A of the Code
and all regulations, guidance, and other interpretative authority issued
thereunder (collectively, “Section 409A”) or in accordance with any applicable
exemption from Section 409A. Unless





10




--------------------------------------------------------------------------------

 




otherwise provided herein, the Parties acknowledge and agree that all
compensation and benefits payable or provided to Executive under Agreement are
paid and provided in compliance with Section 409A, and therefore, the Company
shall not report any of such compensation or benefits in Box 12 of Executive’s
Form W-2 using code “Z.” Notwithstanding anything to the contrary in this
Agreement, the Executive has been determined to be a "specified employee" within
the meaning of Section 409A at the time of Executive's separation from service
(other than due to death), therefore,  the payments of "nonqualified deferred
compensation" subject to Section 409A, that are payable within the first six
months following Executive's separation from service, will be paid on the first
date of the seventh (7th) month following the date of Executive's separation
from service. Notwithstanding anything herein to the contrary, in the event of
Executive's death following Executive's separation from service, but before the
six month anniversary of the separation from service, then any payments delayed
in accordance with this paragraph will be payable in a lump sum as soon as
administratively practicable after the date of Executive's death and all other
deferred compensation payments will be payable in accordance with the payment
schedule applicable to each payment or benefit.  For purposes of Section 409A,
Executive's right to receive any installment payments pursuant to this Agreement
shall be treated as a right to receive a series of separate and distinct
payments.  Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “within sixty (60) days following the
date of termination”), the actual date of payment within the specified period
shall be within the sole discretion of the Company, but shall not exceed the
maximum days allotted (e.g. “within sixty (60) days”).




13.

Governing Law.     The laws of the State of Florida govern the interpretation,
validity and effect of this Agreement without regard to principles of conflicts
of law, the place of execution or the place for performance thereof. The parties
hereto hereby irrevocably and unconditionally each submits for itself and its
property in any legal action or proceeding relating to this Agreement, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the State of Florida and its courts and the courts of
the United States of America for the Middle District of Florida; consents that
any such action or proceeding shall be brought in such courts, and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same; and agrees that
nothing herein shall affect the right to effect service of process in any other
manner permitted by law.




14.

Interpretation.     This Agreement shall be construed as if the Parties jointly
prepared this Agreement and any uncertainty or ambiguity shall not be
interpreted against any Party.




15.

Entire Agreement.     This Agreement contains the entire understanding by and
between the Parties and supersedes any and all prior agreements and
understandings between the Parties and the Company, including the Employment
Agreement, except where otherwise set forth herein, whether such agreements or
understandings were oral or written, and all of which prior agreements and
understandings are hereby definitively terminated and of





11




--------------------------------------------------------------------------------

 




no further force or effect, unless otherwise provided herein.   The Parties
acknowledge and represent that they have not relied on any statements,
agreements, representations, promises, warranties, or other assurances, oral or
written, other than those contained herein.   Each Party agrees that this
Agreement is intended to cover any and all matters and claims (including
possible and contingent claims) arising out of or related to any and all prior
agreements or understandings, and this Agreement shall cover any and all prior
matters, whether any such matters are known, unknown or hereafter discovered or
ascertained. Executive covenants and agrees that he will not, at any time
hereafter, either directly or indirectly, initiate, assign, maintain or
prosecute, or in any way knowingly aid or assist in the initiation, maintenance
or prosecution of any claim, demand or cause of action of the Executive, at law
or otherwise against the Releasees or any of them, as applicable, for damages,
loss or injury of any kind arising from, related to, or in any way connected to
any activity with respect to which a release has been given pursuant to this
Agreement, except to enforce this Agreement or unless otherwise provided for
herein.




16.

Modification.     This Agreement shall not and cannot be modified by any Party
by any oral promise or representation made before or after the execution of this
Agreement and may only be modified by a writing signed by all Parties.  This
Agreement shall be binding upon and inure to the benefit of the Releasees.




17.

Construction.     The headings of paragraphs are used for convenience only and
shall not affect the meaning or construction of the contents of this Agreement.
Should any portion (e.g., word, clause, phrase, sentence, paragraph or section)
of this Agreement be declared void or unenforceable, such portion shall be
considered independent and severable from the remainder, the validity of which
shall remain unaffected.  This Agreement shall survive indefinitely, except as
otherwise provided for herein.   The terms and conditions of this Agreement have
been, or will deemed to be, jointly negotiated by the Parties, and in the event
of any ambiguity or controversy it shall not be construed against either Party
as the draftsperson.  For purposes of this Agreement, “Company” shall include
any of the Company’s parents, subsidiaries, affiliates, or any other entity in
which it holds a 50% or greater equity interest.




18.

Counterparts.     This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed one and the same instrument.  This Agreement may be executed in
counterparts and may be delivered via fax or scan which shall have the same full
force and effect as an original.




19.

Advice of Counsel.     Each Party has had ample opportunity to consult with
counsel and has independently determined to proceed with this Agreement with or
without such counsel.  Executive has not relied upon Company counsel with
respect to any advice of any nature or kind regarding this Agreement, and
Executive acknowledges and agrees that Company counsel does not represent
Executive individually or as an officer or director of the Company.  Executive
further acknowledges that the only consideration for signing this Agreement is
the terms stated in this Agreement, and that no other promise or agreements of
any kind have been made to him or with him by any person or entity whatsoever to
cause him to sign this Agreement; that he is competent to execute this





12




--------------------------------------------------------------------------------

 




Agreement; that he has been afforded sufficient and reasonable time to consider
the Agreement and has been advised in writing and given the opportunity to
consult advisors, legal and otherwise, of his own choosing; that the
consideration received for executing this Agreement is greater than that
ordinarily provided by the Company under any severance plan, policy or practice;
and that he fully understands the meaning and intent of this Agreement.  




20.

Effectiveness.     It is understood and agreed that the Release Effective Date
shall be the date that is seven (7) days following the signing of the Agreement
by the Executive and that the Executive may revoke the Agreement for any reason
during the seven (7) day period between signing and the Release Effective Date,
by written notice actually received during that time by Joseph M. Lucosky, Esq.
It is further understood that no payment shall be made in accordance with
Section 2 of this Agreement until after the Release Effective Date.




21.

Successors and Assigns.     This Agreement shall be assigned to the Company’s
successors and assigns, including, without limitation, successors and assigns
through merger, name change, consolidation, liquidation, or sale of a majority
of the Company’s stock or assets, and shall be binding upon such successors
and/or assigns. In addition, the Parties agree that the benefits provided to
Executive shall survive his death and inure to the benefit of Executive’s
estate, heirs, and assigns.




22.

Testimony.     Notwithstanding anything to the contrary in this Agreement,
including, but not limited to, Sections 4 and 7, this Agreement shall not be
interpreted to preclude the Parties from making truthful statements to any court
or government agency pursuant to an official request by such government agency,
court order, or legally enforceable subpoena.





































[Signature Page Follows]





13




--------------------------------------------------------------------------------

 







IN WITNESS WHEREOF, the Parties have executed this Agreement as of the month,
day and year set forth below.







DUOS TECHNOLOGIES, INC.

By:

 

Name:

 

Title:

 

 

 

Date:

_______________, 2020

 

 

 

 

 

 

 

 

 

Gianni Arcaini

Date:

_______________, 2020



















THIS IS A LEGAL AGREEMENT, RELEASE AND COVENANT

NOT TO SUE. READ CAREFULLY BEFORE SIGNING.







Signature page to Executive Separation Agreement]

































































14


